DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/06/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-13, 15-19 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Hollencamp (US 20150118365 A1) in view of Dekker et al (US 20100285118 A1).
Robles et al (Determination and Identification of Organic Acids in Wine Samples. Problems and Challenges) is relied upon as evidence as discussed below.
Ucanr.edu (California Elderberries at https://ucanr.edu/sites/Elderberry/health/) is relied upon as evidence as discussed below.
In regard to claims 1 and 26, Hollencamp discloses:
This disclosure relates to a method for preparing liquid alcohol-containing bead compositions. In one embodiment, a desired end product can be prepared by adding an aqueous composition containing a multivalent salt (hereinafter "the first composition") to an aqueous composition containing an alginate alkali metal salt ("the second composition"). The resultant spheres include an aqueous solution that remains "ungelled" but encapsulated in a water-insoluble shell or outer coating ([0026]). 

In regard to the recitation of alcohol, Hollencamp discloses:
Representative "beverages" for beading by the method of this invention include (but are not limited to): wine, sherry, brandy, liqueurs, port, vodka, gin, whisky, scotch, cognac, tequila, rum, or champagne. To a lesser extent, it may be possible to make and serve little beer balls hereby. Ideally, the first (or second) liquid would have added therein, an alcoholic content between about 1 to 95% by volume, more preferably between about 7 to 20% by volume alcohol ([0020]).
In regard to the recitation of shelf stability, Hollencamp discloses “[a]t room temperature, the beads of this invention will have an expected shelf life of about 1 year” ([0016]).
Therefore, Hollencamp discloses a shelf stable, edible sphere comprising a liquid and/or gel inner core comprising ethyl alcohol and an outer membrane comprising alginate, wherein the outer membrane coats and encapsulates the liquid and/or gel inner core and wherein the shelf stable, edible sphere is shelf stable for at least one month.
In regard to the organic acids limitations in claims 1, 8 and 26, is noted that Hollencamp discloses the presence of wine ([0020], [0036], [0045], claims 9 and 19) and elderberry juice ([0037]) in the inner core. As evidenced by Robles et al on page 2 col 2 of the article Determination and Identification of Organic Acids in Wine Samples. Problems and Challenges:
The main organic acids found in wine are: oxalic, tartaric, formic, malic, acetic, citric, fumaric, succinic, gallic and lactic acids. They come from two sources:
directly from grapes (over 90% of organic acids found in grapes are dedicated to malic and tartaric acids);
as a result of vinification process (due to combined metabolism of yeast and microorganisms).
Hence, by disclosing the presence of wine in the inner core, Hollencamp discloses the presence of oxalic, tartaric, formic, malic, acetic, citric, fumaric, succinic, gallic and lactic acids.
As evidenced by ucanr.edu:
The main organic acids found in elderberries are citric acid (the main acid in citrus fruits) and malic acid (the main acid in apples). Elderberries also contain ascorbic acid, or Vitamin C, which can also act as an anti-oxidant, though the content can vary from 5 to 26 mg/100g fresh fruit3.
Hence, by disclosing the presence of elderberry juice in the inner core, Hollencamp discloses the presence of at least citric, malic and ascorbic acid.
Claims 1 and 26 further  include the limitation of “the thickness of the outer membrane is in the range of from 0.01 mm to 0.5 mm”. Hollencamp is silent as to the thickness of the membrane. It is noted that Hollencamp discloses spheres having good integrity ([0032]). 
Dekker et al discloses:[0041] In the present invention, the capsule wall material of the capsules in the edible product preferably comprises a gel-forming and film forming protein or polysaccharide biopolymer which is solid at room temperature. Preferred biopolymers in this respect are: gelatin, alginate, calcium alginate, agar, guar gum, carrageenan, starch mixed with pectin, gelatin mixed with pectin; in an amount of 60-100%, preferably in an amount of 70-90%, by weight based on the (dry) capsule wall. The remainder may be e.g. a plasticiser. A typical plasticiser is glycerol. Gelatin is the most preferred capsule wall herein.
[0050] In the present invention, the coating-free capsules preferably have a capsule wall thickness of 5-400 micron, and a diameter of the coating-free capsule of 1-15, preferably 3-7 mm, and a wall thickness to capsule diameter ratio in the range of 0.005 to 0.05 (when dry).
Claim 1. An edible product comprising omega-3 fatty acids and/or omega-6 fatty acids and/or esters thereof, said edible product comprising one or more coated edible capsules, said capsules comprising a core, a capsule wall, and a coating at least partly covering said capsule wall, said core comprising 1-100%, by weight (based on the core) omega-3 fatty acids and/or omega-6 fatty acids and/or esters thereof, said coating comprising isoflavones, in amount of between 0.1 mg and 100 mg per coated capsule, wherein the coated capsules each have a weight of 0.02-5 g. 
Claim 6. The edible product according to claim 1 wherein said coated capsule wall comprises a gel-forming and film forming biopolymer, said biopolymer comprising one of gelatin, alginate, calcium alginate, agar, guar gum, carrageenan, starch mixed with pectin, in an amount of 60-100%, by weight based on the capsule wall.
Hence, Dekker et al discloses a sphere that comprises a wall (i.e. outer membrane) comprising alginate that encapsulates the liquid core. Dekker discloses the capsule wall thickness of 5-400 micron (0.005-0.4mm). One of ordinary skill in the art would have been motivated to modify Hollencamp in view of Dekker et al, if at all necessary, and employ the outer membrane thickness as suggested by Dekker et al.
In regard to claims 2-4, Hollencamp discloses:
Representative "beverages" for beading by the method of this invention include (but are not limited to): wine, sherry, brandy, liqueurs, port, vodka, gin, whisky, scotch, cognac, tequila, rum, or champagne. To a lesser extent, it may be possible to make and serve little beer balls hereby. Ideally, the first (or second) liquid would have added therein, an alcoholic content between about 1 to 95% by volume, more preferably between about 7 to 20% by volume alcohol ([0020]).

In regard claims 5-6, Hollencamp discloses that additional gel-forming materials may be used such as gelatin, agar or gellan ([0042]).
In regard claims 6-7, Hollencamp discloses the first solution comprising  water ([0029]), an organic acid ([0033]), a calcium salt ([0027]), a fruit juice, a fruit juice concentrate, a sweetener ([0034]), a stabilizer, a preservative ([0031], [0035]), a thickener ([0032], a natural flavorant, an artificial flavorant, a colorant ([0037]).
In regard to claim 9, it is noted that claim 9 does not further limit claim 7 in requiring the presence of the specific calcium salt. Claim 7 requires at least one component selected from  water, an organic acid, a calcium salt, a fruit juice, a fruit juice concentrate, a sweetener, a stabilizer, a preservative, a thickener, an anti-foaming agent, a natural flavorant, an artificial flavorant, a colorant and any combination thereof. Claim 9 simply expands the list of calcium salts as recited in claim 7.
In regard to claim 10, it is noted that claim 10 does not further limit claim 7 in requiring the presence of the specific thickener. Claim 7 requires at least one component selected from  water, an organic acid, a calcium salt, a fruit juice, a fruit juice concentrate, a sweetener, a stabilizer, a preservative, a thickener, an anti-foaming agent, a natural flavorant, an artificial flavorant, a colorant and any combination thereof. Claim 10 simply expands the list of thickeners as recited in claim 7.
In regard to claim 11, it is noted that claim 11 does not further limit claim 7 in requiring the presence of the specific fruit juice and/or the fruit juice concentrate. Claim 7 requires at least one component selected from  water, an organic acid, a calcium salt, a fruit juice, a fruit juice concentrate, a sweetener, a stabilizer, a preservative, a thickener, an anti-foaming agent, a natural flavorant, an artificial flavorant, a colorant and any combination thereof. Claim 11 simply expands the list of fruit juice and/or the fruit juice concentrates as recited in claim 7.
In regard to claim 12, it is noted that claim 12 does not further limit claim 7 in requiring the presence of the specific flavorants. Claim 7 requires at least one component selected from  water, an organic acid, a calcium salt, a fruit juice, a fruit juice concentrate, a sweetener, a stabilizer, a preservative, a thickener, an anti-foaming agent, a natural flavorant, an artificial flavorant, a colorant and any combination thereof. Claim 12 simply expands the list of flavorants as recited in claim 7.
In regard to claim 13, it is noted that claim 13 does not further limit claim 7 in requiring the presence of the specific sweetener. Claim 7 requires at least one component selected from  water, an organic acid, a calcium salt, a fruit juice, a fruit juice concentrate, a sweetener, a stabilizer, a preservative, a thickener, an anti-foaming agent, a natural flavorant, an artificial flavorant, a colorant and any combination thereof. Claim 13 simply expands the list of sweeteners as recited in claim 7.
In regard to claims 15, Hollencamp is silent as to the volume of the liquid and/or gel inner core as recited. It is noted that the volume of the inner core may vary based on the desired intended use and a personal preference of a consumer. It is further noted that the volume of the inner core would depend on the specific spherification technique and condition.
In regard claims 16-17, Hollencamp discloses that in some embodiments the first composition may comprise sodium benzoate or potassium sorbate ([0030], [0031]). However, Hollencamp does not require the presence of sodium benzoate or potassium sorbate.
In regard to claim 18, Hollencamp discloses “[i]deally, the first (or second) liquid would have added therein, an alcoholic content between about 1 to 95% by volume, more preferably between about 7 to 20% by volume alcohol” ([0020]).
In regard to claim 19, Hollencamp discloses “[a]t room temperature, the beads of this invention will have an expected shelf life of about 1 year” ([0016]).

Claims 1-13, 15-19 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Hollencamp (US 20150118365 A1) in view of Blandino et al (Formation of Calcium Alginate Gel Capsules: Influence of Sodium Alginate and CaCl2 Concentration on Gelation Kinetics).
Robles et al (Determination and Identification of Organic Acids in Wine Samples. Problems and Challenges) is relied upon as evidence as discussed below.
Ucanr.edu (California Elderberries at https://ucanr.edu/sites/Elderberry/health/) is relied upon as evidence as discussed below.
In regard to claims 1 and 26, Hollencamp discloses:
This disclosure relates to a method for preparing liquid alcohol-containing bead compositions. In one embodiment, a desired end product can be prepared by adding an aqueous composition containing a multivalent salt (hereinafter "the first composition") to an aqueous composition containing an alginate alkali metal salt ("the second composition"). The resultant spheres include an aqueous solution that remains "ungelled" but encapsulated in a water-insoluble shell or outer coating ([0026]). 

In regard to the recitation of alcohol, Hollencamp discloses:
Representative "beverages" for beading by the method of this invention include (but are not limited to): wine, sherry, brandy, liqueurs, port, vodka, gin, whisky, scotch, cognac, tequila, rum, or champagne. To a lesser extent, it may be possible to make and serve little beer balls hereby. Ideally, the first (or second) liquid would have added therein, an alcoholic content between about 1 to 95% by volume, more preferably between about 7 to 20% by volume alcohol ([0020]).
In regard to the recitation of shelf stability, Hollencamp discloses “[a]t room temperature, the beads of this invention will have an expected shelf life of about 1 year” ([0016]).
Therefore, Hollencamp discloses a shelf stable, edible sphere comprising a liquid and/or gel inner core comprising ethyl alcohol and an outer membrane comprising alginate, wherein the outer membrane coats and encapsulates the liquid and/or gel inner core and wherein the shelf stable, edible sphere is shelf stable for at least one month.
In regard to the organic acids limitations in claims 1, 8 and 26, is noted that Hollencamp discloses the presence of wine ([0020], [0036], [0045], claims 9 and 19) and elderberry juice ([0037]) in the inner core. As evidenced by Robles et al on page 2 col 2 of the article Determination and Identification of Organic Acids in Wine Samples. Problems and Challenges:
The main organic acids found in wine are: oxalic, tartaric, formic, malic, acetic, citric, fumaric, succinic, gallic and lactic acids. They come from two sources:
directly from grapes (over 90% of organic acids found in grapes are dedicated to malic and tartaric acids);
as a result of vinification process (due to combined metabolism of yeast and microorganisms).
Hence, by disclosing the presence of wine in the inner core, Hollencamp discloses the presence of oxalic, tartaric, formic, malic, acetic, citric, fumaric, succinic, gallic and lactic acids.
As evidenced by ucanr.edu:
The main organic acids found in elderberries are citric acid (the main acid in citrus fruits) and malic acid (the main acid in apples). Elderberries also contain ascorbic acid, or Vitamin C, which can also act as an anti-oxidant, though the content can vary from 5 to 26 mg/100g fresh fruit3.
Hence, by disclosing the presence of elderberry juice in the inner core, Hollencamp discloses the presence of at least citric, malic and ascorbic acid.
Claims 1 and 26 further  include the limitation of “the thickness of the outer membrane is in the range of from 0.01 mm to 0.5 mm”. Hollencamp is silent as to the thickness of the membrane. It is noted that Hollencamp discloses spheres having good integrity ([0032]). 
In regard to the recitation of the thickness of the alginate casing, Blandino et al discloses:
The formation kinetics of calcium alginate gel capsules is studied. An increase in the concentration of alginate gives rise to a reduction in membrane thickness, while an increase in the concentration of calcium chloride leads to the formation of a thicker film. Experimental data are adjusted to the binomial diffusion equation (page 686).
Knowledge of gelation kinetics allows easy control over some capsule characteristics, such as thickness and permeability to different substrates of the gel membrane (page 686).
The formation kinetics of the capsules was characterized by measuring the temporal evolution of the membrane thickness and diameter of the capsules. Measurement of the external diameter was carried out using a caliper. Membrane thickness was studied by cutting the capsules in half and carrying out measurements in at least four different locations on the membrane. The image processing software MIP 4 ADVANCED allowed us to perform the measurement of the membrane thickness on an image of each half-capsule, captured by a video camera connected to a microscope. The diameters and gel layer thicknesses reported here represent the average of the measurements performed on ten capsules obtained under the same experimental conditions. The effect of sodium alginate concentration on capsule formation kinetics was studied by fixing the cationic solution at 2.6% w/v CaCl2 and 3% w/v CMC. As can be seen in Fig. 1, the thickness of the membrane increases rapidly within the first 15 min of the process. Indeed, within the first 10 min, membrane thickness is about 50% of its maximum value. After this first stage, the thickness of the gel film increases more slowly, and finally levels off at its maximum value. This temporal evolution was also exhibited by the external diameter; however, the core diameter-obtained from the external diameter and membrane thickness-was always of the same order of magnitude (5.6f +-1 mm) and was independent of the operational conditions (page 687).
In other respects, on increasing sodium alginate concentration, the thickness of the membrane decreases at a given gelation time. This effect is presumably due to the fact that on increasing the number of biopolymer molecules per unit solution volume in the vicinity of the core capsule, the number of binding sites for Ca2+ ions also increases. As a result, a more densely cross-linked gel structure will probably form and, consequently, it will have a smaller thickness. In connection with this phenomenon, we observed qualitatively that the capsules obtained from 0.75% w/v sodium alginate solutions were more resistant, from a mechanical point of view, than those obtained from less concentrated solutions. The effect of CaCl2 concentration on capsule formation kinetics was studied by fixing the anionic solution at 0.5% w/v sodium alginate (Fig. 2). On increasing calcium chloride concentration, the thickness of the mem- brane increases at a given gelation time. This result can be explained by the fact that an increase in the mass of calcium ions initially contained in the core capsule will result in a larger concentration gradient between the core and the outside solution. This situation will favour the diffusion of Ca2+ ions from the core. Moreover, the time required to obtain the maximum gel film thickness is considerably longer when calcium chloride concentration exceeds 5.5% w/v. This result confirms that the membrane thickness increases continuously until complete consumption of calcium ions contained in the core capsule has been achieved (page 688).
Therefore, the mechanism behind the thickness of alginate film is well known as evidenced by Blandino et al. One of ordinary skill in the art would have been motivated to vary the thickness of the alginate film based on the fact that an increase in the concentration of alginate gives rise to a reduction in membrane thickness, while an increase in the concentration of calcium chloride leads to the formation of a thicker film as disclosed by Blandino et al. One of ordinary skill in the art would have been motivated to vary the calcium ion concentration depending on the desired thickness of the alginate film based on the fact that an increase in the concentration of alginate gives rise to a reduction in membrane thickness, while an increase in the concentration of calcium chloride leads to the formation of a thicker film as disclosed by Blandino et al.
In regard to claims 2-4, Hollencamp discloses:
Representative "beverages" for beading by the method of this invention include (but are not limited to): wine, sherry, brandy, liqueurs, port, vodka, gin, whisky, scotch, cognac, tequila, rum, or champagne. To a lesser extent, it may be possible to make and serve little beer balls hereby. Ideally, the first (or second) liquid would have added therein, an alcoholic content between about 1 to 95% by volume, more preferably between about 7 to 20% by volume alcohol ([0020]).

In regard claims 5-6, Hollencamp discloses that additional gel-forming materials may be used such as gelatin, agar or gellan ([0042]).
In regard claims 6-7, Hollencamp discloses the first solution comprising  water ([0029]), an organic acid ([0033]), a calcium salt ([0027]), a fruit juice, a fruit juice concentrate, a sweetener ([0034]), a stabilizer, a preservative ([0031], [0035]), a thickener ([0032], a natural flavorant, an artificial flavorant, a colorant ([0037]).
In regard to claim 9, it is noted that claim 9 does not further limit claim 7 in requiring the presence of the specific calcium salt. Claim 7 requires at least one component selected from  water, an organic acid, a calcium salt, a fruit juice, a fruit juice concentrate, a sweetener, a stabilizer, a preservative, a thickener, an anti-foaming agent, a natural flavorant, an artificial flavorant, a colorant and any combination thereof. Claim 9 simply expands the list of calcium salts as recited in claim 7.
In regard to claim 10, it is noted that claim 10 does not further limit claim 7 in requiring the presence of the specific thickener. Claim 7 requires at least one component selected from  water, an organic acid, a calcium salt, a fruit juice, a fruit juice concentrate, a sweetener, a stabilizer, a preservative, a thickener, an anti-foaming agent, a natural flavorant, an artificial flavorant, a colorant and any combination thereof. Claim 10 simply expands the list of thickeners as recited in claim 7.
In regard to claim 11, it is noted that claim 11 does not further limit claim 7 in requiring the presence of the specific fruit juice and/or the fruit juice concentrate. Claim 7 requires at least one component selected from  water, an organic acid, a calcium salt, a fruit juice, a fruit juice concentrate, a sweetener, a stabilizer, a preservative, a thickener, an anti-foaming agent, a natural flavorant, an artificial flavorant, a colorant and any combination thereof. Claim 11 simply expands the list of fruit juice and/or the fruit juice concentrates as recited in claim 7.
In regard to claim 12, it is noted that claim 12 does not further limit claim 7 in requiring the presence of the specific flavorants. Claim 7 requires at least one component selected from  water, an organic acid, a calcium salt, a fruit juice, a fruit juice concentrate, a sweetener, a stabilizer, a preservative, a thickener, an anti-foaming agent, a natural flavorant, an artificial flavorant, a colorant and any combination thereof. Claim 12 simply expands the list of flavorants as recited in claim 7.
In regard to claim 13, it is noted that claim 13 does not further limit claim 7 in requiring the presence of the specific sweetener. Claim 7 requires at least one component selected from  water, an organic acid, a calcium salt, a fruit juice, a fruit juice concentrate, a sweetener, a stabilizer, a preservative, a thickener, an anti-foaming agent, a natural flavorant, an artificial flavorant, a colorant and any combination thereof. Claim 13 simply expands the list of sweeteners as recited in claim 7.
In regard to claims 15, Hollencamp is silent as to the volume of the liquid and/or gel inner core as recited. It is noted that the volume of the inner core may vary based on the desired intended use and a personal preference of a consumer. It is further noted that the volume of the inner core would depend on the specific spherification technique and condition.
In regard claims 16-17, Hollencamp discloses that in some embodiments the first composition may comprise sodium benzoate or potassium sorbate ([0030], [0031]). However, Hollencamp does not require the presence of sodium benzoate or potassium sorbate.
In regard to claim 18, Hollencamp discloses “[i]deally, the first (or second) liquid would have added therein, an alcoholic content between about 1 to 95% by volume, more preferably between about 7 to 20% by volume alcohol” ([0020]).
In regard to claim 19, Hollencamp discloses “[a]t room temperature, the beads of this invention will have an expected shelf life of about 1 year” ([0016]).

Response to Arguments
Applicant's arguments filed 04/06/2022 have been fully considered but they are not persuasive.
On pages 7-9 of the Reply to the Final Office action mailed 10/06/2021, Applicants address Declaration under C.F.R. 1.132 of Jack Parker, C.F.S. filed 04/06/2022.
On page 8 of the Reply, Applicants state the following:
As disclosed in paragraphs 8-9 of the enclosed Declaration, Mr. Parker performed comparative experiments which not only demonstrate the deleterious effect of incorporating citric acid, as taught by Hollencamp, into the liquid and/or gel inner core of the shelf stable, edible spheres according to the presently claimed invention, but also conclusively establishes that the replacement of this citric acid with one or more of the organic acids recited in claim 1 (i.e., according to the presently claimed invention) unexpectedly results in edible spheres that possess superior shelf stability and consumption characteristics. In particular, the enclosed Declaration demonstrates that when citric acid, in accordance with the teaching of Hollencamp, is included in the liquid and/or gel inner core of the shelf stable, edible spheres according to the presently claimed invention (i.e., Comparative Examples 1-5), a chalky, unpalatable precipitate forms after storage for 16 hours at 40 °C (i.e., under accelerated conditions), which is the equivalent of merely just over four and a half days of storage at ambient temperature. However, when spheres in accordance with the present invention (i.e., Inventive Examples 1-5), which differ from Comparative Examples 1-5 only as to the organic acid employed (i.e., a mixture of ascorbic and malic acids versus citric acid), are subjected to the same accelerated storage conditions, no such precipitate forms. These superior shelf stability and consumption characteristics are unexpected in view of Hollencamp inasmuch as this reference is absolutely silent as to the use of organic acids other than citric acid. Hollencamp most certainly fails to explicitly or implicitly teach or suggest that any of the other optional components of its alcohol- containing beads, such as the wine and elderberry juice proffered by the Office, positively impact their shelf stability, or impart such properties. Indeed, the only variable considered by Hollencamp to negatively impact the shelf life of its alcohol-containing beads, by formation of a precipitate no less, is the use of multivalent salt in excess of more than about 20% by weight in its “first compositions.” See page 2, paragraph [0028], of Hollencamp. As such, in view of the foregoing and the Rule 132 Declaration of Jack Parker, C.F.S. filed concurrently herewith, Applicant submits that claims 1-13 and 16-19 are non-obvious and patentable over both the disclosure of Hollencamp alone and the combined disclosures of Hollencamp and Dekker.

In response to Declarant’s and applicant's arguments regarding citric acid, it is noted that Hollencamp does not require the presence of citric acid. Hollencamp teaches that citric acid may be employed in some embodiments as a pH buffer. Even if pH buffer is employed, citric acid is not required. Hollencamp teaches that any suitable pH buffers may be employed. The examples of such suitable pH buffers include phosphoric acid and its salts or citric acid and its salts (e.g., sodium or potassium salts) (see [0019], [0033])
[0019] Some embodiments of the foregoing combinations may further include one or more of: a viscosity adjusting agent, such as pectinase or another enzyme; an anti-bitterness agent like sodium benzoate or potassium sorbate; a thickening agent, such as xanthan gum, starch, or another polysaccharide; a pH buffer like phosphoric or citric acid; an artificial sweetener like sugar or corn syrup and/or a preservative like sodium benzoate, sodium metabisulfite, or potassium sorbate. 
[0033] In some embodiments, the first composition can further include a pH buffer to maintain and/or adjust its pH. Examples of suitable pH buffers include phosphoric acid and its salts or citric acid and its salts (e.g., sodium or potassium salts). The pH buffer can be formed by adding an acid alone to the first composition. The acid, together with the cations in the other first composition ingredients, can form the pH buffer. Alternatively, the pH buffer can be formed by directly adding an acid and its salts into this composition. In general, the first composition can include from about 0.1% to about 2% by weight, preferably about 0.2% to 1% by weight of pH buffer.

Further in response to Declarant’s and applicant's arguments regarding the presence of organic acids, it is noted that in regard to the organic acids limitations in claims 1, 8 and 26, is noted that Hollencamp discloses the presence of wine ([0020], [0036], [0045], claims 9 and 19) and elderberry juice ([0037]) in the inner core. As evidenced by Robles et al on page 2 col 2 of the article Determination and Identification of Organic Acids in Wine Samples. Problems and Challenges:
The main organic acids found in wine are: oxalic, tartaric, formic, malic, acetic, citric, fumaric, succinic, gallic and lactic acids. They come from two sources:
directly from grapes (over 90% of organic acids found in grapes are dedicated to malic and tartaric acids);
as a result of vinification process (due to combined metabolism of yeast and microorganisms).

Hence, by disclosing the presence of wine in the inner core, Hollencamp discloses the presence of oxalic, tartaric, formic, malic, acetic, citric, fumaric, succinic, gallic and lactic acids.
As evidenced by ucanr.edu:
The main organic acids found in elderberries are citric acid (the main acid in citrus fruits) and malic acid (the main acid in apples). Elderberries also contain ascorbic acid, or Vitamin C, which can also act as an anti-oxidant, though the content can vary from 5 to 26 mg/100g fresh fruit3.

Hence, by disclosing the presence of elderberry juice in the inner core, Hollencamp discloses the presence of at least citric, malic and ascorbic acid.
It is further noted that the instant claims are directed to the product itself. The instant claims are not directed to the process of the preparation of edible spheres. The inner core of the prior art edible spheres comprises wine and/or elderberry juice, and therefore comprises organic acids as claimed. Stated somewhat differently, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the process for the production of the edible sphere) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to Declarant’s and applicant's arguments regarding shelf stability, it is noted that Hollencamp discloses “[a]t room temperature, the beads of this invention will have an expected shelf life of about 1 year” ([0016]).
It is further noted that Declaration filed 04/06/2022 contradicts the original specification, which states that any suitable food grade organic acid can be added including citric acid. Applicants attention is directed to paragraph [0036] on page 7 of the original specification:
[0036] Any suitable food grade organic acid can be added as a component to the shelf stable, edible spheres according to the present invention. Examples of such organic acids include, but are not limited to, ascorbic acid, malic acid, malonic acid, acetic acid, citric acid, lactic acid, folic acid, gluconic acid, fumaric acid, tartaric acid, propionic acid, or any combination thereof.

In response to Declarant’s and applicant's arguments “Hollencamp most certainly fails to explicitly or implicitly teach or suggest that any of the other optional components of its alcohol- containing beads”, it is noted that Hollencamp is relied upon for all teaching that it contains including the presence of wine and fruit juice. Applicant’s attention is directed to the following passage in MPEP:
2123 Rejection Over Prior Art’s Broad Disclosure Instead of Preferred Embodiments [R-08.2012]
I. PATENTS ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN
"The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998) (The court held that the prior art anticipated the claims even though it taught away from the claimed invention. "The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed.").
See also MPEP § 2131.05 and § 2145, subsection X.D., which discuss prior art that teaches away from the claimed invention in the context of anticipation and obviousness, respectively.

II. NONPREFERRED AND ALTERNATIVE EMBODIMENTS CONSTITUTE PRIOR ART
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994) (The invention was directed to an epoxy impregnated fiber-reinforced printed circuit material. The applied prior art reference taught a printed circuit material similar to that of the claims but impregnated with polyester-imide resin instead of epoxy. The reference, however, disclosed that epoxy was known for this use, but that epoxy impregnated circuit boards have "relatively acceptable dimensional stability" and "some degree of flexibility," but are inferior to circuit boards impregnated with polyester-imide resins. The court upheld the rejection concluding that applicant’s argument that the reference teaches away from using epoxy was insufficient to overcome the rejection since "Gurley asserted no discovery beyond what was known in the art." Id. at 554, 31 USPQ2d at 1132.). Furthermore, "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).

Further in response to Declarant’s and applicant's arguments regarding the presence of organic acids, it is noted that, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA STULII whose telephone number is (571)272-3221. The examiner can normally be reached Monday-Friday 5:30AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber R Orlando can be reached on (571)270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VERA STULII/Primary Examiner, Art Unit 1791